                 Case 1:20-mj-30487-DUTY ECF No. 1, PageID.1
                                              AUSA:             Filed 11/17/20 Telephone:
                                                      Roy R. Kranz               Page 1 of   4 895-5712
                                                                                          (989)
AO 91 (Rev. ) Criminal Complaint             Officer:                 Autume Balcom, BIA           Telephone: (989) 775-4700

                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Eastern District of Michigan

United States of America
   v.
Kaden Elizabeth Gilbert                                                     Case No.    1:20-mj-30487
                                                                                        Judge: Morris, Patricia T.
                                                                                        Filed: 11-17-2020 At 12:55 PM
                                                                                        CMP USA v. Kaden Elizabeth Gilbert (krc)




                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                November 16, 2020               in the county of             Isabella          in the
       Eastern            District of       Michigan         , the defendant(s) violated:
                  Code Section                                              Offense Description
18 U.S.C. § 1151                                        Defendant, a non-Indian, COUNT 1: willfully, deliberately, maliciously, and
18 U.S.C. § 1152                                        with premeditation and malice aforethought did unlawfully kill N.M., an
18 U.S.C. § 1111(a), Murder 1st degree, Count 1         Indian; COUNTS 2 & 3: assaulted, that is, intentionally struck and injured
18 U.S.C. § 113(a)(3), Assault with Dangerous           N.M. and J.A., both Indians, with a dangerous weapon, that is: a knife, with the
Weapon, Counts 2 & 3                                    intent to do bodily harm; COUNTS 4 & 5: assaulted, N.M. and J.A., both
18 U.S.C. § 113(a)(6), Assault Causing Serious          Indians, and that assault resulted in serious bodily injury, and this all occurred
Bodily Injury Counts 4 & 5                              within Indian country, in violation of 18 U.S.C. §§ 1151, 1152, 1111(a)
                                                        (count 1), 113(a)(3) (counts 2 & 3), and 113(a)(6) (counts 4 & 5),


         This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                            Complainant’s signature

                                                                       Autume Balcom, BIA
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date: 11/17/2020                                                                               Judge’s signature

City and state: Bay City, Michigan                                     Patricia T. Morris, United States Magistrate Judge
                                                                                             Printed name and title
       Case 1:20-mj-30487-DUTY ECF No. 1, PageID.2 Filed 11/17/20 Page 2 of 4




                    AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                           FOR KADEN ELIZABETH GILBERT

I, Autume Balcom, being duly sworn, depose and state:

   1. I am an officer with the Bureau of Indian Affairs and have been a law enforcement officer for

       approximately 13 years. During my career I have been involved in numerous investigations

       concerning assaults and weapons. The following is based on a statement from witnesses and

       statements from other law enforcement officers and individuals.

   2. The information included in this affidavit is provided for the limited purpose of establishing

       probable cause that Kaden Elizabeth Gilbert committed the offenses of murder in the first

       degree, two counts of assault with a dangerous weapon with the intent to do bodily harm, and

       two counts of assault causing serious bodily injury on or around November 16, 2020, in

       violation of 18 U.S.C. §§ 1111(a), 113(a)(3), and 18 U.S.C. § 113(a)(6) respectively and

       therefore it does not contain all of the facts known to me. Additionally, unless otherwise

       noted, wherever in this affidavit I assert that an individual made a statement, that statement is

       described in substance herein and is not intended to be a verbatim recitation of such

       statement.

   3. Two eye witnesses told police they saw Kaden Elizabeth Gilbert stab N.M. and J.A. with a

       knife on or about November 16, 2020 at 714 S. Oak Street, Mt. Pleasant, MI on the Isabella

       Reservation in Indian country. Additionally, one of the eye witnesses said that N.M. told him

       that N.M. was stabbed by Kaden Gilbert.

   4. Affiant knows that N.M. and J.A. are both Indians and that Gilbert is listed as a non-Indian in

       her criminal history LEIN paperwork.

   5. A video recording which partially shows the incident exists and was reviewed by Affiant and

       another police officer. According to Detective Sabuda, the video shows Gilbert open up a
                                                                                                       1
    Case 1:20-mj-30487-DUTY ECF No. 1, PageID.3 Filed 11/17/20 Page 3 of 4




   folding-style knife at around 2:24:25 a.m. and conceal it under her sleeve. Affiant also saw a

   portion of the video where Gilbert pulled her shirt or sweater over her hand concealing her

   hand and whatever was in her hand as Gilbert walked toward the doorway of the victim’s

   apartment building where the stabbing occurred.

6. Other things that are shown in the video are as follows: at 2:24:30 a.m. Gilbert stood in the

   area of the doorway where the stabbing occurred. At 2:25:02 a.m. Gilbert entered that

   doorway of the apartment building. At 2:25:14 a.m. Gilbert exited the building and took five

   steps backwards away from the doorway. No one else appeared in the video in the gap

   between Gilbert and the doorway to the apartment building during that time. At 2:25:20 a.m.

   Gilbert moved quickly forward toward the doorway to the apartment. Gilbert covered the

   same amount of distance she covered in the previously mentioned five backwards steps in

   two long steps. As Gilbert got near the door of the apartment she made multiple underhand

   jabbing/stabbing motions with her right hand into the area of the apartment building

   doorway. At 2:25:23 a.m. Gilbert entered the apartment building out of view of the camera.

   At 2:25:27 a.m. Gilbert exited. At 2:25:31 a.m. Gilbert re-entered the apartment building and

   was out of view of the camera. At 2:25:36 a.m. Gilbert exited the apartment and ran away

   toward the camera.

7. The video does not show either of the stabbing victims outside of the apartment building

   during the times mentioned above and does not show them being stabbed. Due to the angle of

   the camera, the video does not show inside the apartment building where the stabbing

   happened, only the area immediately outside the apartment doorway is shown. Around 50

   seconds passed between the time that Gilbert opened the knife and the time when Gilbert

   started making jabbing/stabbing motions with the knife where the victims were injured.

                                                                                                   2
       Case 1:20-mj-30487-DUTY ECF No. 1, PageID.4 Filed 11/17/20 Page 4 of 4




   8. Both victims were stabbed in locations on their bodies consistent with the underhand

       jabbing/stabbing motions seen in the video. J.A. was stabbed in the mid-lower abdominal

       area. N.M. was stabbed in her left upper thigh. According to the doctor who treated N.M.,

       N.M. lost almost all of her blood from the stabbing due to her femoral artery being severed.

       In an effort to save N.M.’s life, N.M. had approximately 25 minutes of cardio pulmonary

       resuscitation and had two electrical shocks. This resuscitated her temporarily, however, N.M.

       eventually died from the injuries sustained during the stabbing. J.A.’s intestines protruded

       out of the stab wound caused by the incident.

   9. Based on the above-described information, there is probable cause to believe that on or

       around November 16, 2020, Kaden Elizabeth Gilbert committed one count of murder in the

       first degree, in violation of 18 U.S.C. § 1111(a); two counts of assault with a dangerous

       weapon with the intent to do bodily harm, in violation of 18 U.S.C. § 113(a)(3) and two

       counts of assault causing serious bodily injury, in violation of 18 U.S.C. § 113(a)(6).




                                                            __________________________
                                                            Autume Balcom
                                                            BIA

Sworn to before me and signed in my presence
and/or by reliable electronic means.


_____________________________
HON. PATRICIA MORRIS
United States Magistrate Judge




                                                                                                      3
